Case 1:20-cv-00392-PAB-NRN Document 38 Filed 05/05/20 USDC Colorado Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

        A.K., a minor, by and through
                                   :
        KELLEY MOYER               :
                           Plaintiff
                                   :
                                   :
            v.                     :             Civil Action No. – 1:20-cv-00392
                                   :
        CHERRY CREEK SCHOOL :
        DISTRICT NO. 5, et al.     :
                                   :
                        Defendants :

      Reply to Defendants’ Response to Plaintiff’s Motion for Temporary
                             Restraining Order


        Minor plaintiff A.K., by and through her counsel and her next friend Kelly

  Moyer (“Plaintiff”), hereby submits this reply to Defendants’ response to her motion

  for a temporary restraining order and a preliminary injunction.

        Defendants make much of what they characterize as a tellingly delay in

  Plaintiff’s seeking of preliminary injunctive relief. Def. Resp. to TRO Motion (“Resp.”)

  at 1 (“If A.K. truly faced an immediate and irreparable injury to her constitutional

  rights or college prospects, she would have acted sooner.”); id. at 4 (“Such extensive

  delay belies any argument of immediate harm, let alone any genuine need for a

  temporary restraining order.”) They even go so far as to suggest that Plaintiff’s

  counsel are squandering time and resources. Id. at 10 (“A.K.’s counsel would be wise

  to withdraw her unsupported request before further costs and fees are incurred.”)




                                             1
Case 1:20-cv-00392-PAB-NRN Document 38 Filed 05/05/20 USDC Colorado Page 2 of 8




         What Defendants do not mention is that Plaintiff’s counsel have several good

  faith efforts over the last several weeks to reach a stipulation with them that would

  avoid the need for this very litigation over the need for preliminary injunctive relief.

         On March 17, 2020, Plaintiff’s counsel proposed that the parties enter into a

  stipulation during the pendency of the litigation on the merits, pursuant to which the

  District would agree to (1) suspend any further enforcement against A.K of the school

  policies at issue for engaging in the form of speech giving rise to this action, (2) purge

  from or seal its school files the information reflecting A.K. allegedly violated and was

  disciplined for violating those policies, and (3) not release any information regarding

  the same in response to any requests for information or records about A.K. from any

  higher education institutions. Decl. of Raymond M. DiGuiseppe (“RMD”) ¶ 4.

         Counsel explained that A.K. was seeking such a stipulation to avoid the need

  for a separate round of litigation over a temporary restraining order and preliminary

  injunction. Id. Counsel for Defendants indicated that the District likely would not be

  inclined to enter into any such stipulation but that they would confer with their

  clients and respond sometime later. Decl. of RMD ¶ 4. There was no response until

  three weeks later, on April 7th, when Defendants’ counsel responded via email saying

  that, after having conferred with their clients, the District was “not inclined to enter

  into a nonenforcement or nondisclosure agreement at this time.” Counsel also implied

  that Plaintiff faced little or no risk of future discipline for the form of speech activities




                                               2
Case 1:20-cv-00392-PAB-NRN Document 38 Filed 05/05/20 USDC Colorado Page 3 of 8




  of concern because the District would be continuing with remote learning for the

  remainder of the 2019-2020 school year due to the COVID-19 crisis. Id. at ¶ 5.

        Because the response of Defendants’ counsel did not entirely foreclose the

  possibility of the parties’ reaching such stipulation to avoid the need for a separate

  round of litigation, Plaintiff’s counsel reached out again, on April 17th. Counsel

  requested again that the District agree to enter into a stipulation that would avoid

  the need to seek preliminary injunctive relief, explaining that the transition to an

  online school platform “doesn’t neutralize the existence of an ongoing infringement

  upon A.K.’s free speech rights, just the same as it does not eliminate the risks of

  further enforcement of school policies, further discipline, further tarnishing of her

  school records, and further jeopardizing of her higher educational opportunities, for

  engaging in the same or similar speech activities.” Decl. of RMD ¶ 6.

        Plaintiff’s counsel further expressed concern at this time about how the

  District’s unwillingness to enter into such an agreement “necessarily implies that the

  school fully intends to reserve these powers and to enforce them for the very purpose

  of imposing further discipline for any conduct of the same kind.” Decl. of RMD ¶ 6.

  For that reason, counsel pressed the District for its cooperation in establishing a

  stipulation that would avoid the need for further litigation, specifically stating: “the

  plaintiffs intend to proceed with the filing of a motion for a preliminary injunction,

  unless the defendants specifically agree to suspend any further enforcement actions

  against A.K. for engaging in the form of speech that gave rise to this action – i.e.,


                                             3
Case 1:20-cv-00392-PAB-NRN Document 38 Filed 05/05/20 USDC Colorado Page 4 of 8




  posting on social media platforms images or pictures that display a firearm without

  any explicit or implicit threat made to anyone, such as the SnapChat post at issue in

  this case which not only contained no such threat but clearly eliminated the existence

  of any reasonably conceivable threat through the accompanying message that the

  firearms displayed were being taken to a gun range for the purpose ‘practic[ing] gun

  safety and responsible gun ownership’ – and further agree to purge or seal the records

  of the prior discipline or at least not to release any information regarding this

  disciplinary action in response to any requests for information or records about A.K.

  from any higher education institutions.” Decl. of RMD at ¶ 7.

         Three days later, on April 20th, Defendants’ counsel responded, declining the

  request, saying it appeared that A.K. was seeking “carte blanche to post anything,

  and there is no authority for an order in this Circuit that would bar the District from

  disciplining a student for any kind of off-campus speech whatsoever.” Decl. of RMD

  at ¶ 8. The next day, April 21st, the parties conducted their Rule 26(f) conference.

  During that conference, Plaintiff’s counsel again suggested the District reconsider its

  position to avoid the need for further litigation, emphasizing that A.K. was not

  seeking “carte blanche to post anything,” but simply an agreement from the District

  not to take further disciplinary actions against A.K. for engaging in the form of speech

  activities specifically at issue in this case, as previously described in particularity. Id.

  at ¶ 9. Plaintiff’s counsel further noted how the previous statement of Defendants’

  counsel about the power of the District to discipline a student for “off-campus speech”


                                               4
Case 1:20-cv-00392-PAB-NRN Document 38 Filed 05/05/20 USDC Colorado Page 5 of 8




  showed that the District indeed intended to reserve and assert such authority over

  A.K.’s speech activities during this period of online school. Id.

        Defendants’ counsel said they would further confer about the proposal but to

  assume the District’s position remained the same unless they advised Plaintiff’s

  counsel otherwise. Decl. of RMD at ¶ 9. As of the date the motion for temporary

  restraining order and preliminary injunction was filed on April 30, 2020, Plaintiff’s

  counsel had received no further word from Defendants’ counsel indicating any change

  in their position as to the proposed stipulation or any alternative proposal. Id. at 10.

         Thus, no fair or legitimate basis exists to lambaste Plaintiff as Defendants

  now do for supposedly sitting around doing nothing “for two and a half months after

  filing this lawsuit” and then suddenly crying foul in feigned urgency. Resp. at 1, 5.

  Nor can Plaintiff be painted as having just “waited over six months after her alleged

  injury to seek emergency relief” to file this action. Id. at 4 (emphasis original). She

  did not just sit around and needlessly “wait.” Instead, Plaintiff’s mother contacted

  Plaintiff’s counsel within little more than two weeks after the suspension, on October

  28, 2019, specifically seeking representation and advice in the situation. Decl. of A.

  Kraut ¶ 2. Plaintiff’s counsel undertook investigation and research into the facts and

  potential claims, and made efforts to line up local counsel to assist with initiating

  legal action, all in due course. Id. at ¶¶ 3-4. After all these efforts, it became clear

  that the only workable arrangement for proceeding would involve Plaintiff’s direct

  engagement of FPC Law. Id. at ¶ 5. She did so on February 12th, and the complaint


                                              5
Case 1:20-cv-00392-PAB-NRN Document 38 Filed 05/05/20 USDC Colorado Page 6 of 8




  was filed forthwith just two days later. Id. Of course, Plaintiff was entirely reasonable

  and, as a layperson and high school student, had no choice but to rely upon the efforts

  of legal counsel all along the way to investigate, develop, and initiate legal action as

  soon as practicable under the circumstances. Certainly, there was no form of delay

  that could fairly be characterized as dispelling the existence of the urgency

  underlying her claims or the need for the relief she seeks through this action.

        Indeed, just as they implied in their previous communications with Plaintiff’s

  counsel who were trying to seek a stipulation that would avoid this further litigation,

  Defendants’ arguments in opposition to a restraining order indicate they fully reserve

  and stand ready assert their perceived disciplinary powers against A.K. based on the

  very same sort of conduct that gave rise to this action. Resp. at 8 (emphasizing the

  District “must be permitted to reasonably enforce its discipline policies” in arguing

  that the “public interest” weighs against enjoining such enforcement against A.K.);

  id. 10 (“It also is well established that schools can regulate off campus speech …”).

        Defendants actually take the alarming position that Plaintiff must wait until

  after she has been subject to discipline again to seek any such relief. Resp. at 5

  (“Again, the time to seek emergency relief would be after A.K. has posted something

  else and the District begins a disciplinary response.”) And they similarly declare that

  she must wait until after a college has requested her school files to seek any

  nondisclosure injunctive relief, forcing her to tie up her college admission process for

  weeks or months – almost certainly well beyond the point at which an admissions


                                             6
Case 1:20-cv-00392-PAB-NRN Document 38 Filed 05/05/20 USDC Colorado Page 7 of 8




  decision would need to be made and the school year would commence – while the

  questions about the release of her records are duked out in court. Obviously, allowing

  Defendants to erect any such hurdles would entirely defeat the purpose of permitting

  parties to seek and obtain preliminary injunctive relief against continuing harms.

  And let’s make no mistake – the harm is continuing as Defendants’ own ardently

  pursued claims of continuing power and authority over Plaintiff make plain as day.

     Moreover, Defendants’ handling of the merits of A.K.’s claim is suspect. For

  example, their reliance on People in Interest of K.P., 514 P.2d 1131 (Colo. 1973) is

  misplaced. In K.P. there is no mention of the First Amendment as the statute wasn’t

  challenged in that context. Under the First Amendment, the vagueness doctrine and

  overbreadth doctrines are more demanding. See Reno v. Am. Civil Liberties Union,

  521 U.S. 844, 845 (1997) (Lack of notice in a law “raise special First Amendment

  concerns because of its obvious chilling effect on free speech.”); Baggett v. Bullitt, 377

  U.S. 360, 372, (1964) (Vague laws force potential speakers to “‘steer far wider of the

  unlawful zone’ ... than if the boundaries of the forbidden areas were clearly marked.”)

  (internal citations omitted); and United States v. Stevens, 559 U.S. 460 (2010) (“In the

  First Amendment context, however, this Court recognizes ‘a second type of facial

  challenge,’ whereby a law may be invalidated as overbroad if ‘a substantial number

  of its applications are unconstitutional, judged in relation to the statute's plainly

  legitimate sweep.’”) (internal citations omitted). Additionally, Defendants tellingly

  cite to facts that were never mentioned as part of the disciplinary proceedings. For


                                              7
Case 1:20-cv-00392-PAB-NRN Document 38 Filed 05/05/20 USDC Colorado Page 8 of 8




  instance, Defendants point to the presence of a confederate flag in the background of

  the photograph at issue, when the District itself never mentioned that as part of the

  reasons for the discipline. It is apparent Defendants are grasping for straws in

  addressing the merits of the claim.

     For these reasons, and those put forth in the underlying motion, Plaintiff

  respectfully prays for a temporary restraining order and preliminary injunctive relief

  that she has had no choice but to seek from this Court after her good faith efforts to

  avoid the need for taking such further action in protection of her civil rights.

  Dated: May 5, 2020

                                                 Respectfully Submitted,

   /s/ Eugene Volokh                             /s/ Adam Kraut
   385 Charles E. Young Dr. E.                   Adam Kraut, Esq.
   Los Angeles, CA 90095                         Firearms Policy Coalition
   (310) 206-3926                                1215 K Street, 17th Floor
   volokh@law.ucla.edu                           Sacramento, CA 95814
                                                 (916) 476-2342
   /s/ Raymond M. DiGuiseppe                     akraut@fpclaw.org
   The DiGuiseppe Law Firm, P.C.
   4320 Southport-Supply Road
   Suite 300
   Southport, NC 28461
   (910) 713-8804
   law.rmd@gmail.com

                                  Attorneys for Plaintiff




                                             8
